UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in compliance with D.N.J. LBR 9004-1(b)

HILL WALLACK LLP
Elizabeth K. Holdren, Esq.
21 Roszel Road
P.O. Box 5226
Princeton, NJ 08543
Phone: 609-924-0808
eholdren@hillwallack.com
Attorneys for NewRez, LLC d/b/a Shellpoint
Mortgage Servicing
In Re:                                            Case No.: 18-33814-JNP

Chris R Weber                                     Chapter: 13

Danielle L. Ruediger-Weber                        Hearing Date: July 30, 2019

       Debtor.                                    Judge: Jerrold N. Poslusny Jr., U.S.B.J.


             NOTICE OF MOTION FOR AN ORDER GRANTING RELIEF
              FROM THE AUTOMATIC STAY AND CO-DEBTOR STAY


To:   Jeanne A. Naughton, Clerk                   Brad J. Sadek
      U.S. Post Office and Courthouse             Sadek and Cooper
      401 Market Street                           1315 Walnut Street
      Courtroom 4C                                Ste 502
      Camden, NJ 08101                            Philadelphia, PA 19107
                                                  Debtor’s Attorney

      Isabel Balboa                               Chris R Weber
      Chapter 13 Standing Trustee                 423 Silver Hill Road
      Cherry Tree Corporate Center                Cherry Hill, NJ 08002
      535 Route 38 – Suite 580                    Debtor
      Cherry Hill, New Jersey 08081
      Trustee                                     Danielle L. Ruediger-Weber
                                                  423 Silver Hill Road
                                                  Cherry Hill, NJ 08002
                                                  Joint Debtor
                                                     Sally R. Weber
                                                     423 Silver Hill Road
                                                     Cherry Hill, NJ 08002
                                                     Co-Debtor

                                                     Lawrence G. Weber
                                                     423 Silver Hill Road
                                                     Cherry Hill, NJ 08002
                                                     Co-Debtor




       PLEASE TAKE NOTICE, that on July 30, 2019 at 10:00 a.m., or as soon thereafter as

counsel may be heard, Hill Wallack LLP, attorneys for NewRez, LLC d/b/a Shellpoint Mortgage

Servicing (“Movant”), shall move before the Honorable Jerrold N. Poslusny Jr.at the U.S. Post

Office and Courthouse, 401 Market Street, Courtroom 4C, Camden, New Jersey 08101, for an

Order granting Movant relief from the automatic stay with respect to the debtors, Chris R

Weber and Danielle L. Ruediger-Weber (“Debtors”) pursuant to Section 362(d)(1) of the

Bankruptcy Code, and relief from the co-debtor stay with respect to, Sally R. Weber and

Lawrence G. Weber (“Co-Debtors”) pursuant to Section 1301(c) of the Bankruptcy Code, with

respect to real property located at 423 Silver Hill Rd, Cherry Hill New Jersey 08002 (the

"Property"), on which Movant holds a first Mortgage; and


       PLEASE TAKE FURTHER NOTICE that Movant shall rely upon the accompanying

in support of its Motion; and


       PLEASE TAKE FURTHER NOTICE, that Movant further requests an order providing

that all communications sent by Secured Creditor in connection with proceeding against the

property including, but not limited to, notices required by state law and communications to offer

and provide information with regard to a potential Forbearance Agreement, Loan Modification,



                                               2
Refinance Agreement, Loss Mitigation Agreement, or other Loan Workout, may be sent directly

to Debtor; and



       PLEASE TAKE FURTHER NOTICE, that in accordance with LBR 9013-1(a) and

LBR 9013-4, a proposed form of Order is submitted herewith and no brief is necessary as there is

no material issue of law in dispute and in accordance with LBR 9013-3(d), this motion will be

decided on the papers unless opposition is filed.

                                                        HILL WALLACK LLP
                                                        Attorneys for NewRez, LLC d/b/a Shellpoint
                                                        Mortgage Servicing


                                                        By:/s/ Elizabeth K. Holdren
                                                           Elizabeth K. Holdren
Dated: July 3, 2019




                                                    3
